Citation Nr: 0411865	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-21 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico





THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
major depression.  





ATTORNEY FOR THE BOARD

J. Johnston, Counsel  




INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
November 2000 to April 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted service connection for 
major depression with a 10 percent evaluation made effective 
from the veteran's termination from ACDUTRA in April 2001.  
The veteran disagreed with the evaluation assigned.  The case 
is not ready for appellate review, and is remanded to the RO 
via the Appeals Management Center (AMC), in Washington DC.  



REMAND

Although the veteran was separated from ACTUTRA in April 
2001, it appears she remained in a Reserve military status.  
The clinical records on file indicate that she was pending 
referral to a military Medical Evaluation Board (MEB).  The 
results of a multi-physician military MEB, and any follow-up 
Physical Evaluation Board (PEB) would be directly relevant to 
the veteran's pending claim.  There are also on file in the 
service medical records, partial records of a formal Line of 
Duty Investigation into the events directly connected with 
the veteran's now service-connected disabilities.  Complete 
records of this Line of Duty Investigation must be collected 
for review. 

The veteran has argued that her depression interferes with 
her ability to work, and the claims folder indicates that 
there exists a VA vocational rehabilitation folder which must 
be considered in deciding her claim.   

In error, the RO forwarded the veteran's claims folder with 
multiple untranslated Spanish medical records, including at 
least one written statement by a physician.  Three sections 
of records in the claims folder have been tabbed for 
translation into English, which must be accomplished before 
the Appeal is returned to the Board.  

After translation and collecting all additional records, the 
veteran should be provided a VA psychiatric examination by a 
psychiatrist who is provided the claims folder for review in 
conjunction with the examination.  

For these reasons, the case is REMANDED for the following 
action: 

1.  Initially, the veteran should be 
forwarded medical release forms for the 
release of any private medical records 
which have not already been collected and 
requested to complete them in full, 
including estimated dates of treatment, 
and return them to the RO.  The RO should 
follow up and collect all records 
identified by the veteran in her return 
of completed medical release forms, if 
any.  The RO should also collect any 
records of the veteran's continuing 
treatment with any VA medical facilities 
(after May 2, 2003) and US military 
facilities (US Naval Hospital at 
Roosevelt Roads after March 15, 2002).  

2.  A military records specialist should 
request the production of the veteran's 
complete service personnel records, 
including all records of a formal Line of 
Duty Investigation, and any MEB-PEB which 
may have been conducted for the purpose 
of separating the veteran from the 
military Reserve.  These records may 
still likely be maintained with the 
veteran's local Reserve unit of 
assignment (various units are noted in 
the current SMR package), unless they 
have already been forwarded to a Reserve 
Personnel Center or to NRPC.   

3.  The RO should obtain English 
translations of the three sets of medical 
records tabbed in the claims folder, and 
add the translations to the claims 
folder.  

4.  The RO should associate the veteran's 
vocational rehabilitation folder with the 
claims folder.  

5.  After completion of the above 
development and collection of all 
available records noted above, the 
veteran should be referred for a VA 
psychiatric examination by a 
psychiatrist.  The veteran's claims 
folder must be provided to the VA 
physician for review in conjunction with 
the examination.  Any testing and 
diagnostic studies necessary to provide a 
complete current diagnosis should be 
performed.  The examiner should provide a 
Global Assessment of Functioning score 
and a discussion of its meaning.  

6.  After completion of the above 
development, the RO should again address 
the issue on appeal.  If the decision is 
not to the veteran's satisfaction, she 
must be provided with a supplemental 
statement of the case which includes a 
discussion of compliance with VCAA and 
with the development requested in this 
remand.  The veteran must be provided an 
opportunity to respond.  Thereafter, the 
case, including the veteran's VA 
vocational rehabilitation folder, should 
be returned to the Board after compliance 
with all appellate procedures.  The 
veteran need do nothing until notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


